Citation Nr: 1548240	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-20 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, 
in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The appellant submitted an application for a Government supplied headstone or marker for the grave of EBC, a Confederate Army Veteran interred at Oakwood Cemetery in Richmond, Virginia.  EBC died in 1863.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Nashville, Tennessee. 


FINDINGS OF FACT

1.  EBC served in the South Carolina Infantry during the Civil War, was a Confederate Army Veteran, and died in July 1863. 

2.  EBC is interred in the Confederate section of the Oakwood Cemetery, a city owned cemetery in Richmond, Virginia.

3.  EBC's grave is currently indicated by a 6" x 6" marble block that contains numbers located in a burial ledger that correspond to his name as well as several other veterans' names in the same area of the cemetery; the block does not contain EBC's name or other identifying information.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  These duties, however, are inapplicable to the claim on appeal which involves statutes located in Chapter 26.  See Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the notice and assistance duties apply only to statutes contained in Chapter 51 of Title 38).  

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  During the hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  

As a preliminary matter, in April 2011, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker for Installation in a Private or State Veterans' Cemetery.  Applicants for obtaining markers or headstones for unmarked graves must either be a next of kin, a person authorized in writing by the next of kin, or a personal representative given authority in writing by the decedent.  38 C.F.R. § 38.632(b)(1) (2015).  The appellant has submitted evidence that he is the Veteran's next of kin.  Accordingly, the Board finds that the appellant is a proper applicant for purposes of adjudicating this appeal.

VA is authorized to furnish a headstone or marker for unmarked graves of soldiers of the Union and Confederate armies.  38 U.S.C.A. § 2306(a)(3) (West 2014) (emphasis added).  Additionally, VA may furnish a headstone or grave marker for marked graves of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery, with certain other restrictions not applicable here.  38 C.F.R. § 38.631(a), (b) (2015) (emphasis added).  Headstones or markers are furnished by the Government to mark the grave or memorialize a deceased eligible veteran.  38 C.F.R. § 38.632(b)(4) (2015). 

The appellant requests an individual headstone or marker for EBC's grave.  He submitted evidence of EBC's service in the South Carolina Infantry and his death in July 1863.  At the Board hearing and in several statements of record, the appellant argues that EBC's grave at Oakwood Cemetery is unmarked.  The appellant provided evidence that the general location of EBC's grave is identified with a 6" x 6" marble block that contains numbers that indicate several surrounding graves and correspond to veterans' names in a burial ledger.  The burial ledger is not near the gravesite.  He asserts that a grave cannot be marked unless there is a marker for each grave that expressly identifies the individual by name at the site of the grave.  At the Board hearing, the appellant stated that the "sole purpose of marking a grave is to identify the individual therein" and argued that "marking" and "identify[ing]" are synonymous.  The appellant asserts that history and convention direct such a finding, including the original Act implementing national cemeteries which directed that each grave be "marked with a small headstone."  He also cites to the Geneva Convention, which recommends that graves shall have individual markings to include name, date of birth, and date of death.  The appellant also submitted evidence of his historical research indicating that the marble block and ledger system was not intended to be permanent.  Finally, the appellant notes that other cemeteries with similar block and ledger systems have received Government-furnished headstones or markers for individual gravesites.  The appellant also submitted photographs in support of his claim.

The Board finds no provision which authorizes furnishing a headstone or marker in this case.  First, EBC died in 1863, well prior to 1990, the date after which veterans with marked graves may obtain an additional headstone or marker.  38 C.F.R. § 38.631.  Accordingly, a Government-furnished headstone or marker is not warranted under the provision for marked graves.  

Second, upon a full review of the evidence of record, the Board finds that the grave cannot be considered unmarked.  Thus, a Government-furnished headstone or marker is not warranted under the provision for unmarked graves.  See 38 U.S.C.A. § 2306(a)(3).  The appellant's essential argument is that the grave is unmarked because the 6" x 6" marble block indicates the location of the grave, but does not mark the grave.  Additionally, he asserts that the relevant statutes and regulations contemplate markers or headstones for each individual grave.  

The statutes and regulations do not define what is meant by an "unmarked" grave, to include any implication of a marker for each individual grave or veteran.  However, VA's General Counsel recently issued a precedent opinion on this matter.  See VAOPGCPREC 3-2015 (August 28, 2015).  The opinion held that the Civil-War era graves at Oakwood Cemetery currently identified with marble stones that do not show the names of each soldier but that have identifying numbers that are tracked in a burial ledger are not "unmarked graves" for purposes of VA furnishing a headstone or marker under section 2306(a)(3) even if such stones denote the location of more than one soldier.  Id.  The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2015).  As VA's General Counsel has specifically found that the grave at issue in this case is not an unmarked grave the claim must be denied.   

The Board acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal - the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission and the level of individual recognition that the appellant requests is understandable.  However, the Board is bound to follow certain legal precedent, which as explained above does not allow for the benefit sought in this case.  As such, the claim must be denied.  


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


